31 N.Y.2d 887 (1972)
In the Matter of Harold G. Baldwin et al., Appellants,
v.
Thomas F. McCoy, as State Administrator of the Administrative Board of the Judicial Conference of the State of New York, Respondent.
Court of Appeals of the State of New York.
Submitted December 4, 1972.
Decided December 28, 1972.
James D. Featherstonhaugh for appellants.
Lawrence N. Marcus for respondent.
Concur: Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Chief Judge FULD and Judge GIBSON.
Order affirmed, without costs, on the opinion at the Appellate Division.